Citation Nr: 0914044	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  08-01 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right ankle fracture with degenerative joint 
disease.

2.  Entitlement to service connection for a back disability 
secondary to the service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The Veteran had active military service from May 1969 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an increased rating higher than 10 percent for 
residuals of right ankle fracture with degenerative joint 
disease, and denied service connection for a back condition.  

The Veteran submitted an informal service connection claim 
for a left ankle condition in July 2008.  This matter is 
referred to the RO.


FINDINGS OF FACT

1.  The right ankle disability is manifested by moderate 
limitation of motion, x-ray findings of degenerative joint 
disease, and functional limitations due to pain.

2.  The preponderance of the evidence shows no relationship 
between the Veteran's back disability and his service-
connected right ankle disability or service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of right ankle fracture with degenerative joint 
disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2008).

2.  The criteria for service connection for a back disability 
secondary to the service-connected right ankle disability are 
not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2007.  The RO provided the appellant 
with additional notice including the rating criteria for 
substantiating the increased rating claim for the ankle in 
May 2008, subsequent to the initial adjudication.  While the 
second notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a July 2008 supplemental 
statement of the case, following the provision of notice.  
The Veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file.  The 
Veteran stated in July 2008 that a doctor had told him his 
back disability is related to his right ankle disability.  
This is not reflected in the medical evidence of record; the 
Veteran has not identified any treatment other than at VA 
facilities and all of the recent VA treatment records have 
been obtained.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased rating

The RO granted service connection for residuals of right 
ankle fracture with degenerative joint disease in December 
2006, assigning a 10 percent rating, effective May 11, 2006.  
The Veteran contends that his right ankle disability is worse 
than warranted by the present disability rating.  In July 
2008, he submitted a statement that he has to use a walker 
because of his right ankle disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's right ankle disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (for limited motion in the 
ankle).  A 10 percent rating is assigned for moderate limited 
motion in the ankle.  A 20 percent rating is assigned for 
marked limited motion in the ankle.

The normal range of motion in the ankle is 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71a, Plate II.

A September 2007 VA examination report shows dorsiflexion was 
0 to 18 degrees against gravity with pain beginning at 12 
degrees.  Passive range of motion was 0 to 20 degrees with 
pain at 12 degrees.  Plantar flexion in active motion against 
gravity was 0 to 42 degrees.  Pain began at 40 degrees.  
Passive range of motion was 0 to 45 degrees with pain 
beginning at 40 degrees.  Each range of motion was repeated 
three times and there was no additional limitation of motion 
on repetitive use on dorsiflexion or plantar flexion.

A May 2008 VA examination report shows that plantar flexion 
was 0 to 20 degrees pre-repetitive motion and 0 to 40 degrees 
after repetitive motion.  Dorsiflexion was 0 to 20 degrees 
both pre-repetitive and post-repetitive motion.  The Veteran 
complained of pain through the entire arc of motion in each 
plane.  There was no apparent weakness, fatigability, or loss 
of coordination during or following three repetitions of 
range of motion.
 
These findings do not show more than moderate limited motion 
in the right ankle.  Dorsiflexion was most severely limited 
to 18 degrees, which is two degrees less than normal, with no 
additional motion loss after repetitive movement.  Plantar 
flexion was most severely limited to 20 degrees, which is 
roughly less than halfway between what is considered normal 
range of motion.  After repetitive movement, however, the 
plantar range of motion was to 40 degrees, which is less than 
five degrees of normal.  The Veteran has painful movement, 
which is important when considering any disability of the 
joints.  However, the range of motion demonstrated in the 
records is not enough to warrant a finding of marked limited 
motion.

None of the remaining diagnostic codes pertaining to the 
ankle apply.  The evidence does not show any ankylosis of the 
ankle, which is evaluated under Diagnostic Codes 5270 and 
5272.  Ankylosis is defined as "immobility and consolidation 
of a joint due to disease, injury, or surgical procedure."  
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
86.  All of the medical records show motion in the ankles.  
Diagnostic Code 5273 does not apply, as none of the evidence 
shows malunion of the os calcis or astragalus.  X-ray 
examination shows degenerative joint disease of the ankle but 
does not show any malunion deformities.  Diagnostic Code 5274 
also does not apply, as none of the medical records show that 
an astragalectomy was performed.

The Veteran contends that he uses special shoes and a walker 
due to his right ankle disability.  However, the record shows 
the special shoes are due to his feet disabilities associated 
with diabetes mellitus and the September 2007 VA examination 
report notes that he has had a walker since his toe 
amputation surgery.

In evaluating the Veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Veteran complains of painful motion in 
the ankle and limited ability to stand and walk; but this 
functional impairment is contemplated by the 10 percent 
rating assigned under Diagnostic Code 5271.  The medical 
findings show the Veteran had no weakness or additional 
motion loss after repetitive movement in the right ankle and, 
in fact, plantar range of motion improved with repetition.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.

The level of impairment in the right ankle has been 
relatively stable throughout the appeals period, and has 
never been worse than what is warranted for a 10 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable. See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Referral for consideration of an extra-schedular rating does 
not apply for the ankle disability.  Referral under 38 C.F.R. 
§ 3.321(b)(1) is appropriate where circumstances are 
presented that are unusual or exceptional. Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The Veteran reportedly has been 
retired since 2006 so there is no evidence of marked 
interference with employment due to the right ankle 
disability.  The record also does not show any frequent 
periods of hospitalization due to the right ankle disability.  
The Veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  Having 
reviewed the record with these mandates in mind, there is no 
basis for further action on this question.

The evidence more closely approximates the criteria for a 10 
percent rating for the right ankle disability. 38 C.F.R. § 
4.7.  The preponderance of the evidence is against the claim 
for an increase and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.




Service connection

The Veteran contends that his present back disorder is 
related to his service-connected right ankle disability.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records show complaints of low back 
pain in March 1971.  A May 1971 discharge examination report 
shows normal clinical evaluation of the spine.

After service, the Veteran complained in July 2006 that he 
had been having low back pain for years.

A June 2007 VA examination report shows the examiner reviewed 
the claims file and diagnosed the Veteran with age-related 
degenerative arthritis of the lumbar spine.  The examiner 
determined that the etiology of the Veteran's spine condition 
was a result of the aging process as evidenced by multiple 
areas of degenerative joint disease and not by the single 
traumatic arthritis of the right ankle.  Thus, it was the 
examiner's opinion that the spine condition was not caused by 
or a result of his status post fracture of the right ankle.  
It also was the examiner's opinion that the Veteran's spine 
condition was not caused by or a result of military service. 

A May 2008 VA examination report shows the Veteran's claims 
file was reviewed.  It was noted that the Veteran was a 
retired juvenile corrections officer and had a spontaneous 
onset of mechanical low back pain symptoms in 2002.  The x-
ray impression was mild degenerative disc space narrowing and 
moderate degenerative spurring of the lumbar spine from L2 to 
L5, most evident at L3-4.  The examiner determined that it 
was less likely than not that the Veteran's current 
thoracolumbar spine condition was related to his service-
connected right ankle condition.  The rationale provided was 
that review of the orthopedic literature revealed no 
credible, peer reviewed studies that supported the contention 
that post-traumatic degenerative changes of a lower extremity 
joint might induce degenerative changes of the spine, even in 
the setting of leg length discrepancy.  It was more likely 
than not that the Veteran's current thoracolumbar spine 
condition was related to chronic degenerative changes 
associated with aging.

The Veteran contends that he was told by his physician that 
his back condition was related to his service-connected right 
ankle disability, but this is not reflected in the record.  
The Veteran genuinely believes that his back condition was 
caused by his service-connected ankle condition.  His factual 
recitation as to the symptoms in his back are accepted as 
true.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion 
on a matter as complex as the etiology of his back condition 
and his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinions provided by the 
two medical professionals who provided rationales for why the 
Veteran's present back condition was not related to his 
service-connected ankle disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

Even though this is not the Veteran's primary contention, the 
medical evidence also shows no direct relationship between 
the Veteran's present back condition and his service.  While 
the service treatment records note an isolated complaint of 
back pain in March 1971, clinical evaluation of the spine at 
the time of discharge in May 1971 was negative.  In 2008, the 
Veteran noted that the back pain started spontaneously in 
2002, which is 32 years after his discharge from service.  
Degenerative changes were not noted within the first year of 
discharge from service; thus, the presumptive regulations 
under 38 C.F.R. §§ 3.307, 3.309 do not apply.  Additionally, 
there is no evidence of continuity of symptomatology of a 
back condition from service or during the more than 30 years 
before a back disability was shown.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  A medical professional in 2007 also 
determined that there was no relationship between the present 
back disability and service.  

The preponderance of the evidence is against the service 
connection claim for a back condition on a direct basis and 
as secondary to the service-connected right ankle disability; 
there is no doubt to be resolved; and service connection is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of right ankle fracture with degenerative joint 
disease is denied.

Entitlement to service connection for a back condition 
secondary to the service-connected right ankle disability is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


